Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

Claim Status
Applicant’s arguments in the response filed 30 June 2021 are acknowledged. 
Claims 1-15 & 17-20 are pending. 
No claims are amended. 
Claim 16 is cancelled.
Claims 10-15, 17, 18 & 20 are withdrawn. 
Claims 1-9 & 19 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Examination on the merits is extended to the extent of the following species:
At least one isethionate ester surfactant formula (I)-sodium cocoyl isethionate,
At least one isethionate ester surfactant formula (II)-sodium lauroyl methyl isethionate,
At least one C8-C22 fatty acid-stearic acid,
Soap-sodium cocoate and sodium tallowate,
One or more further surfactants-anionic surfactant/sodium methyl cocoyl taurate,
One or more additional ingredients-pigment/colorant/titanium dioxide.
 
Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Puvvada (US 2003/0104958; previously cited) and Nucci (US 2014/0342974; previously cited).  
17 fatty acid) as a useful emollient for inclusion in the composition ([0119] & [0125]). Puvvada in Tables 1 & 2 teach base formulations comprising C10-C18 fatty acids in an amount of 7% ( [0139]-[0140]). Puvvada teaches inclusion of coloring agents and opacifiers in the toilet bar ([0111]). Puvvada teaches the composition may comprise about 5 % to about 55% of one or more non-soap anionic surfactant(s) which include taurates and acyl isethionates ([0068], [0069], [0073], [0079] & [0080]; Puvvada’s claim 1). Puvvada in Tables 1 & 2 teach a base formulations comprising 20 % of sodium cocoyl isethionate (i.e. isethionate ester surfactant of formula (I); [0139]-[0140]). Puvvada teaches in the toilet bar art, additives are used to enhance the physical properties of the bar such as hardness and wear rate while other additives are used to enhance in-use properties including lather volume and lather speed [0004].

In the same field of invention, Nucci teaches beauty bars for cleansing (i.e. solid composition; [0090]). Nucci teaches beauty bars comprising synthetic detergent, based on isethionate esters and soap ([003] & [004]). Nucci teaches inclusion of titanium dioxide as an opacifier and pearlizer [0070]. Nucci teaches cleansing compositions comprising 1 to 40 wt %, suitably from 5 to 35 wt %, fatty acids with stearic acid and coconut fatty acid preferred [0071]. Nucci in Examples C & D teaches inclusion of 14.8 and 5% stearic acid [0092]. Nucci teaches the composition may comprise a mixture of two or more isethionate ester surfactant compounds (i.e. the synthetic detergent composition; [0057]). In an a second aspect, Nucci teaches the composition comprises 30-70% by weight of isethionate ester surfactant of formula R6COOCH2CH2SO3-M+ wherein R6 independently represents a C4-36 substituted or unsubstituted hydrocarbyl group and M+ represents a cation ([0058] & [0059]).  In Table 1, Examples C & D, Nucci teaches R6COOCH2CH2SO3-M+ is sodium cocoyl isethionate in an amount of about 39 % and 41% [0092]. In the second aspect, Nucci teaches the composition further comprises 1 to 35% of the isethionate ester of formula I 
    PNG
    media_image1.png
    117
    281
    media_image1.png
    Greyscale
in which R1 and R6 each independently represents a C4-36 substituted or unsubstituted hydrocarbyl group; and each of R2, R3, R4 and R5 independently represents a hydrogen atom or a C1-4 alkyl group and wherein at least one of R2, R3, R4 and R5 is not hydrogen; and M+ represents a cation ([0058]-[0060]; Nucci’s claim 7). In Table 1, Examples C & D, Nucci teaches the alkyl isethionate ester any ratio of isethionate ester surfactant to soap and is selected for mildness and prevention of wear and mushiness (emphasis added; [0032]-[0034]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

 	Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Puvvada’s toilet bar in the same way as Nucci’s cleansing bar, by adding 1 to 35% of Nucci’s alkyl isethionate ester of formula I, and in particular sodium lauroyl methyl isethionate, and titanium dioxide in order to yield a more opaque toilet bar with improved rinsability and skin feel. The ordinary skilled artisan would have been motivated to add titanium dioxide, with an expectation of success, in order to provide a toilet bar with better visual aesthetics by increasing the opacity of the toilet bar. The ordinary skilled would have been motivated to add 1 to 35% of Nucci’s alkyl isethionate ester of formula I (and in particular sodium lauroyl methyl isethionate), with an expectation of success, in order to provide a toilet bar with improved skin feel/rinsability because Puvvada’s toilet bar comprises isethionate synthetic detergents which have the known problems of poor rinsability and slimy feel but combinations alkyl isethionate ester of formula I and isethionate esters result in improved skin feel and rinsability as taught by Nucci.
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the alkyl isethionate ester of formula I/sodium lauroyl methyl isethionate concentration through routine experimentation to arrive at the concentration of 1 to 35% in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the recited amounts of C8-C22 fatty acid, at least one isethionate ester surfactant of formula (I)/sodium cocoyl isethionate, at least one alkyl isethionate ester surfactant of formula (II)/sodium lauroyl methyl isethionate, and soap, the combined teachings of Puvvada and Nucci teach these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Puvvada and Nucci, as applied to claims 1-9 above, and further in view of Dixon (WO 2013/093475; Applicant supplied-IDS: 12/20/2018; previously cited).
*Note: This rejection addresses the elected species of further anionic surfactants, sodium methyl cocoyl taurate.
The teachings of Puvvada and Nucci are discussed above. In brief, the combined teachings of Puvvada and Nucci suggest a solid cleansing bar comprising sodium lauroyl methyl isethionate. Puvvada teaches the toilet bar may comprise anionic surfactants, including acyl tauride surfactants [0084]. Puvvada teaches the lather of their inventive bars was assessed [0178].
Neither Puvvada nor Nucci teach that the further anionic surfactant is sodium methyl cocoyl taurate.

Here, at least rationale (C) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Puvvada’s toilet bar in the same way as Dixon’s bar, by adding Dixon’s sodium methyl cocoyl taurate, in order to yield a cleansing bar with improved foaming/lather. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a toilet bar with better lathering/foaming since the bar suggested by the combined teachings of Puvvada and Nucci comprises sodium lauroyl methyl isethionate and Dixon teaches bars comprising sodium lauroyl methyl isethionate and sodium methyl cocoyl taurate produce the best lather.

Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Puvvada and Nucci, as applied to claims 1-9 above, and further in view of Cummings (US 2004/0055904; previously cited).
The teachings of Puvvada and Nucci are addressed above. In brief, Puvvada and Nucci are both directed to toilet/beauty bars for skin cleansing.  Puvvada implicitly teaches the bar is for commercial sale by discussing what consumers like in bar products and how bar manufacturers seek to reduce costs [0004].
Neither Puvvada nor Nucci teach packaging for a cleansing bar.

Here, at least rationale (D) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have applied Cummings’ packaging to the cleansing bar suggested by the combined teachings of Puvvada and Nucci ready for improvement to yield the predictable result of packaged cleansing bars that can be orientated and displayed on store shelves. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to attractively display the product to consumers while permitting stores to stack the cleansing bars several layers high and several layers deep.

Response to Arguments
Applicant argues Nucci's alkyl isethionate ester to Puvvada's toilet bar does not lead one of ordinary skill in the art to the claimed invention because Puvvada' s toilet bar requires the presence of a conditioning amide compound as an essential ingredient, which is not explicitly required in the claimed compositions (reply, pg. 8). Applicant argues the ordinary skilled artisan by “combining the teachings of Puvvada and Nucci would be led to create a toilet bar that necessarily includes a conditioning amide compound because it is an essential component of Puvvada' s toilet bars. Thus, a prima facie case of obviousness has not been established…” (reply, pg. 8). Applicant further argues hindsight reconstruction has been performed in that Examiner is choosing to ignore Puvvada’s essential conditioning amide compound (reply, pg. 9).
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); MPEP 2111.03.I.). Thereby, the instant claims permit inclusion of unrecited reagents, such as Puvvada’s conditioning amide compound. Notably, the rationale for the finding of obviousness applied by Examiner is modifying Puvvada’s toilet bar in the same way as Nucci’s cleansing bar, by adding 1 to 35% of Nucci’s alkyl isethionate ester of formula I, and in particular sodium lauroyl methyl isethionate. No conditioning amides have been removed from Puvvada’s bar.

With specific regard to claim 8, Applicant argues Dixon does not remedy the deficiencies of Puvvada and Nucci (reply, pg. 9). With specific regard to claim 19, Applicant argues Cummings does not remedy the deficiencies of Puvvada and Nucci (reply, pg. 10).
This is not persuasive. Discussion as to how Puvvada and Nucci meet the recited claims are discussed in the rejection and response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 & 21-26 of U.S. Patent No. 9,593,298 (hereinafter the ‘298 patent) in view of over Puvvada (US 2003/0104958; previously cited), Nucci (US 2014/0342974; . 
Both the instant claim set and ‘298 patent recite a personal cleansing bar (i.e. solid composition) comprising a fatty acid, an isethionate ester surfactant, 5-90 % soap, additional anionic surfactant and titanium dioxide (i.e. pigment/colorant).
The differences between the ‘298 patent and the instant invention are that the instant invention requires the fatty acids, in particular stearic acid (i.e. elected species) in particular amount; a mixture of particular isethionate ester surfactants in particular amounts; the soap component comprise a mixture of tallowate and cocoate (i.e. elected species); the further anionic surfactant be sodium methyl cocoyl taurate; and packaging.
However these deficiencies are rendered obvious over the teachings of Puvvada, Nucci and Cummings as described above.
In brief, Puvvada teaches the fatty acid for cleansing bars is stearic acid (i.e. stearic acid) and its amount. Puvvada teaches the isethionate surfactant, sodium cocoyl isethionate (elected species), and its amount in cleansing bars. Puvvada teaches the soap component, including the mixture of tallowate and cocoate (i.e. elected species), and their amount in cleansing bars.
In brief, Nucci teaches inclusion of alkyl isethionate ester surfactants, including sodium lauroyl methyl isethionate (i.e. elected species), and their amount in cleansing bars. Nucci teaches the combination of alkyl isethionate ester surfactants with isethionate ester surfactants in order to solve a known problem with rinsability.
In brief, Dixon teaches cleansing bars comprising a combination of sodium methyl cocoyl taurate and sodium lauroyl methyl isethionate produce the highest lather.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified the cleansing bar recited by the ‘298 patent by substituting the generically recited fatty acid with about 1 to about 45 wt. % stearic acid; substituting the generically taught isethionate ester surfactant with about 5 % to about 55% sodium cocoyl isethionate; substituting the generically taught soap with an admixture of sodium tallowate and sodium cocoate; adding 1-35 % sodium lauroyl methyl isethionate; adding the further anionic surfactant, sodium methyl cocoyl taurate; and packaging the resultant cleansing bar in a package suitable for display as suggested by the combined teachings of Puvvada, Nucci, Dixon and Cummings because the ‘298 patent, Puvvada, Nucci, Dixon and Cummings are directed to cleansing bars and their packaging and it is obvious to improve similar products in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the rinsability, emolliency, and foaming of the bar composition while making it more visually attractive to consumers at the point of purchase through use of neatly stacked bars.
The instant clams are therefore an obvious variant of U.S. Patent No. 9,593,298 in view of the prior art.

Response to Arguments
The reply filed 18 October 2021 requests that the rejection be held in abeyance until the final form of the claims are agreed upon (reply, pg. 10).


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619      

/NICOLE P BABSON/Primary Examiner, Art Unit 1619